 3       Case 1:20-cv-03019-MKD         ECF No. 30   filed 11/05/20   PageID.1468 Page 1 of 9

 4

 5                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 6                                                                      Nov 05, 2020
                                                                            SEAN F. MCAVOY, CLERK
 7

 8                          UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF WASHINGTON

10 TIMOTHY F.,                                         No. 1:20-cv-03019-MKD
               1



11                         Plaintiff,
                                                       ORDER GRANTING IN PART
12            vs.                                      AND DENYING IN PART THIRD
                                                       MOTION FOR SUBSTITUTION
13 ANDREW M. SAUL,                                     OF PARTY
   COMMISSIONER OF SOCIAL
14 SECURITY,                                   ECF NO. 27
                      Defendant.
15
         BEFORE THE COURT is Plaintiff’s Third Motion for Substitution of a
16
   Party under Federal Rule of Civil Procedure 25(a). ECF No. 27. Attorney D.
17
   James Tree represents Plaintiff; Special Assistant United States Attorney Joseph
18
   Langkamer represents Defendant. The parties have consented to proceed before a
19
   magistrate judge. ECF No. 6. The Court has reviewed the briefing and the record
20



     1
         To protect the privacy of plaintiffs in social security cases, the undersigned

     identifies them by only their first names and the initial of their last names. See

     LCivR 5.2(c).

          ORDER - 1
     Case 1:20-cv-03019-MKD      ECF No. 30   filed 11/05/20   PageID.1469 Page 2 of 9




 1 herein, and is fully informed. For the reasons discussed below, the motion is

 2 granted in part and denied in part.

 3                                   BACKGROUND

 4        On February 12, 2020, Plaintiff filed an appeal of an administrative law

 5 judge’s denial of his application for disability insurance benefits (DIB) under Title

 6 II and supplemental security income (SSI) benefits under Title XVI of the Social

 7 Security Act. ECF No. 1. On August 20, 2020, the Court granted Plaintiff’s

 8 Motion for Summary Judgment and remanded the matter pursuant to sentence four

 9 of 42 U.S.C. § 405(g). ECF No. 18.

10        On September 9, 2020, Plaintiff’s counsel filed a motion for substitution of

11 Megan Derosier as Plaintiff, advising that Plaintiff had died on May 27, 2020 and

12 Ms. Derosier is the daughter of the deceased Plaintiff. ECF No. 20. On September

13 24, 2020, the Court denied Ms. Derosier’s motion with leave to renew. ECF No.

14 23. The Court found it lacked evidence to find the requirements of Federal Rule of

15 Civil Procedure 25 were met. ECF No. 23 at 3.

16        On October 12, 2020, Plaintiff’s counsel filed documents docketed as

17 Plaintiff’s “Second Motion to Substitute Party” requesting substitution of Amber

18 Martinez on behalf of her minor daughter (identified herein as “I.F.”) as Plaintiff.

19 ECF No. 24. Defendant’s Response indicated that it had no objection to Ms.

20 Martinez’s substitution for purposes of Plaintiff’s DIB claim, but noted that her


      ORDER - 2
     Case 1:20-cv-03019-MKD      ECF No. 30    filed 11/05/20   PageID.1470 Page 3 of 9




 1 substitution “may not be appropriate for purposes of Plaintiff’s Title XVI claim.”

 2 ECF No. 25 at 2 (citing 42 U.S.C. § 416.542(b)(1) regarding payment to the

 3 deceased recipient’s surviving eligible spouse). On October 19, 2020, the Court

 4 denied the Second Motion to Substitute noting it lacked necessary explanation.

 5 ECF No. 26.

 6         On November 2, 2020, Plaintiff’s counsel filed a Third Motion to Substitute

 7 Party with supporting declarations of Megan Derosier and Karina Serrano. ECF

 8 Nos. 27-29. The motion seeks substitution of Amber Martinez on behalf of I.F. as

 9 Plaintiff. ECF No. 27 at 1. The Derosier declaration states Plaintiff died without a

10 will and is survived by his mother, three adult children, and one minor child, I.F.

11 ECF No. 28 at 2. Though married at the time of his death, Plaintiff’s wife had not

12 lived with him for many years. Id.

13                                 LEGAL STANDARD

14         Federal Rule of Civil Procedure 25 outlines the procedure required for

15 substitution of a party upon a party’s death where the claim is not extinguished:

16         If a party dies and the claim is not extinguished, the court may order
           substitution of the proper party. A motion for substitution may be made by
17         any party or by the decedent’s successor or representative. If the motion is
           not made within 90 days after service of a statement noting the death, the
18         action by or against the decedent must be dismissed.

19 Fed. R. Civ. P. 25(a)(1). In addition to these substantive requirements, the “motion

20 to substitute, together with a notice of hearing, must be served on the parties as


      ORDER - 3
     Case 1:20-cv-03019-MKD      ECF No. 30    filed 11/05/20   PageID.1471 Page 4 of 9




 1 provided in Rule 5 and on nonparties as provided in Rule 4.” Fed. R. Civ. P.

 2 25(a)(3).

 3                                     DISCUSSION

 4         Rule 25(a)’s requirements have been satisfied as to Plaintiff’s DIB claim.

 5         1. Timely

 6         First, the motion to substitute is timely as there is no evidence the 90-day

 7 period set forth in Rule 25(a) has been triggered with service of the notice of death

 8 on nonparty successors. See ECF No. 27 at 6 (noting service of the notice of death

 9 through the electronic filing system only); Barlow v. Ground, 39 F.3d 231, 233

10 (9th Cir. 1994) (requiring personal service of the suggestion of death on nonparty

11 successors); see also Gilmore v. Lockard, 936 F.3d 857, 865-67 (9th Cir. 2019)

12 (“where a party files a suggestion of death, it must do so in a manner that puts all

13 interest parties and nonparties on notice of their claims in order to trigger the 90-

14 day window.”).

15         2. Claims not extinguished

16         Second, substitution is limited to claims that are not extinguished by death of

17 a party. It is undisputed that Plaintiff’s DIB claim was not extinguished by the

18 death of Plaintiff. See ECF No. 27 at 5-6 (discussing the DIB underpayment

19 would survive death); ECF No. 25 at 2 (Defendant’s statement that it has no

20 objection to Ms. Martinez’s substitution for purposes of the DIB claim). The


       ORDER - 4
 1       Case 1:20-cv-03019-MKD      ECF No. 30    filed 11/05/20   PageID.1472 Page 5 of 9

 2

 3 regulations also provide that certain survivors may be entitled to posthumous

 4 underpayments of Title XVI or SSI benefits. See 42 U.S.C, § 1383(b)(1)(A); 20

 5 C.F.R. § 416.542(b). No party has taken the position that Plaintiff’s SSI claim is

 6 extinguished. See ECF Nos. 25, 27. Here, because the Social Security Act

 7 expressly provides for benefits to be paid to survivors in the event he dies before

 8 collecting underpayments, Plaintiff’s claims were not necessarily extinguished

 9 upon his death.

10            3. Motion made by successor

11            Third, the motion to substitute has been properly made by one of the

12 decedent’s successors. The record establishes that Plaintiff died intestate and

13 Amber Martinez is the legal guardian for Plaintiff’s only surviving minor child,

14 I.F. I.F. is a successor of the deceased party and is, or will be , a distributee of her
                                                                    2



15 father’s estate pursuant to Washington state law of intestacy. See ECF No. 27 at 4

16 (discussing RCW § 11.04.015).

17            4. Proper party

18            Fourth, the motion demonstrates that I.F. is a “proper party” as to Plaintiff’s

19 DIB claim. If a claimant dies before he receives a DIB underpayment, certain

20 other individuals may receive the underpayment pursuant to an order of priority.



     2
         It is unclear whether Plaintiff’s estate has been distributed.

          ORDER - 5
     Case 1:20-cv-03019-MKD      ECF No. 30    filed 11/05/20   PageID.1473 Page 6 of 9




 1 See 20 C.F.R. § 404.503(b). As a child of the deceased, I.F. is a member of one of

 2 the enumerated classes eligible for a deceased claimant’s benefits. See 20 C.F.R. §

 3 404.503(b)(2), (5). As such, I.F. is a “proper party” to substitute as to Plaintiff’s

 4 DIB claim. Blanton ex rel. Blanton v. Astrue, No. 1:10–cv–2463, 2011 WL

 5 2637224, at *2 (N.D. Ohio June 20, 2011) (“A member of any of the enumerated

 6 classes eligible for a deceased claimant's benefits has standing to pursue the

 7 deceased claimant's benefits.”) (citing Youghioheny & Ohio Coal Co. v. Webb, 49

 8 F.3d 244, 247 (6th Cir.1995)).

 9        The motion does not address whether I.F. is a proper party as to Plaintiff’s

10 SSI claim. This issue was raised previously by the Court and Defendant. ECF No.

11 26 at 5 (noting the second motion to substitute did not address the issue of whether

12 substitution was proper as to the SSI claim); ECF No. 25 at 2 (noting “it appears

13 that Ms. Martinez’s substitution may not be appropriate for purposes of Plaintiff’s

14 Title XVI claim.”). Given the SSI claim was not addressed by the motion, and I.F.

15 does not claim eligibility for posthumous underpayments of SSI benefits, the Court

16 make no findings regarding substitution as to the SSI claim. See 42 U.S.C, §

17 1383(b)(1)(A); 20 C.F.R. § 416.542(b) (noting payments may only be made to

18 eligible surviving spouse and not to the estate of any underpaid recipient).

19

20


      ORDER - 6
     Case 1:20-cv-03019-MKD      ECF No. 30     filed 11/05/20   PageID.1474 Page 7 of 9




 1         5. Service

 2         Finally, like the statement noting death, Rule 25(a)(3) requires personal

 3 service of any motion for substitution on nonparties as provided in Rule 4. See

 4 Fed. R. Civ. P. 25(a)(3). The term “nonparties” is not defined by rule. However,

 5 the objective of the rule is to protect those who have an interest in the litigation and

 6 alert “all interested persons of the death so that they may take appropriate action.”

 7 Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994) (“[p]ersonal service of the

 8 suggestion of death alerts the nonparty to the consequences of death to a pending

 9 suit, signaling the need for action to preserve the claim if so desired.’ ”); see also

10 Atkins v. City of Chicago, 547 F.3d 869, 873 (7th Cir. 2008) (“[N]onparties with a

11 significant financial interest in the case, namely the decedent's successors (if his

12 estate has been distributed) or personal representative (it has not been), should

13 certainly be served.”).

14         Here, I.F. contends no other nonparty needs served because 1) she is the

15 only person with a financial interest “in this case”; and 2) the social security

16 regulations proscribe the manner of payment distribution, regardless of who is

17 substituted as Plaintiff herein. ECF No. 27 at 7-8. Again, as I.F.’s motion

18 discusses only the DIB claim and I.F. does not claim eligibility for posthumous

19 underpayments of SSI, the scope of the motion to substitute is not as to the case as

20 a whole and must be limited to Plaintiff’s DIB claim.


       ORDER - 7
     Case 1:20-cv-03019-MKD      ECF No. 30    filed 11/05/20   PageID.1475 Page 8 of 9




 1        The DIB regulations determine the order of and distribution of

 2 underpayment of benefits when the individual to whom payment is due dies before

 3 receiving payment. See 20 C.F.R. § 404.503(b). Any remaining underpayment is

 4 distributed “to the living person (or persons) in the highest order of priority”

 5 according to the enumerated categories of survivors set forth in the regulation. 20

 6 C.F.R. § 404.503. The Court is not tasked herein with determining whether there

 7 are qualified survivors or their priority. Rather, the Social Security

 8 Administration’s field office has an obligation “to contact any eligible party,

 9 substitute party, or qualified survivor to obtain the necessary information regarding

10 pursuing the claim.” See Soc. Sec. Admin. Hrgs., Appeals, & Litig. Law Man.

11 (“HALLEX”), HALLEX § I-2-1-50, available at

12 https://www.ssa.gov/OP Home/hallex/I-02/I-2-1-50.html (addressing how the

13 death of claimant is handled by the Social Security Administration). Accordingly,

14 the Court makes no finding as to I.F.’s potential entitlement to any DIB

15 underpayment. However, the Court is satisfied that given the regulations and

16 associated policies governing social security claims, personal service of this

17 motion to substitute upon additional nonparty survivors is unnecessary due to the

18 fact the DIB claim has been remanded to the Social Security Administration and

19 the agency is obligated to notify eligible survivors and assess entitlement to any

20 DIB underpayment.


      ORDER - 8
     Case 1:20-cv-03019-MKD      ECF No. 30   filed 11/05/20   PageID.1476 Page 9 of 9




 1                                    CONCLUSION

 2        1. The Third Motion for Substitution of Party pursuant to Federal Rule of

 3 Civil Procedure 25(a), ECF No. 27, is GRANTED IN PART, and DENIED IN

 4 PART. Substitution is permitted as to the DIB claim only.

 5        2. Amber Martinez on behalf of I.F., a minor child, is substituted as Plaintiff

 6 as a successor in interest for Timothy Fields, deceased, as to the DIB claim only;

 7 and

 8        3. The District Court Executive is directed to amend the docket to add

 9 Amber Martinez on behalf of her minor child, I.F., as a party-plaintiff (substituting

10 only as to the DIB claim) and to reflect attorney D. James Tree as counsel of

11 record for Ms. Martinez. The current named Plaintiff will continue as the named

12 Plaintiff with respect to the SSI claim; and

13        4. All future Court filings shall reflect the amended case caption, adding

14 Ms. Martinez on behalf of I.F. as an additional party-plaintiff.

15        The District Court Executive is directed to file this Order, amend the docket

16 as set forth above, and furnish copies of this Order to counsel.

17        DATED this November 5, 2020.

18                               s/Mary K. Dimke
                                 MARY K. DIMKE
19                      UNITED STATES MAGISTRATE JUDGE

20


      ORDER - 9
